The opinion of the Court was delivered by
Knox, J.
The appellant claims priority for his judgment, not because it was first in order of time, but because it was for the separate debt of the owner of the real estate sold, and the prior judgments were against a firm, of which the owner of the estate was a member. To substantiate his claim the appellant invokes the aid of the principle, that joint creditors have a right to priority of payment out of the joint estate of several partners, and the separate creditors a like right to priority of payment out of the separate estate of the partners. It is unnecessary to point out how and when the principle stated applies, for it is clear that it has no application to the case in hand. A lien attached by law is never interfered with by introducing an equitable rule for marshalling assets. The reason why joint creditors are preferred in distributing the proceeds of partnership real estate is, that the estate is not subject to the liens of judgments for separate debts, ■ as the individual members of the firm have nothing but a resulting interest in the proceeds after payment of the partnership debts: Kramer v. Arthur, 7 Barr 165. And this is so only as regards real estate held as partnership property, for if it is held by the partners simply as tenants in common, the estate of one of the *270partners may be encumbered by a mortgage given by him for his separate debt: McDermot v. Lawrence, 7 Ser. & R. 438. And it may be sold on an individual judgment, and the purchaser takes the title discharged from the partnership debts: Hale v. Henrie, 2 Watts 143.
It has never been questioned in Pennsylvania hut that a judgment against two or more is a lien upon all the real estate owned by the defendants at the rendition of the judgment, whether held by a tenancy in common or in severalty; and when the lien has once attached it cannot be divested or postponed by a subsequent judgment.
Decree affirmed.